Notice of Pre-AIA  or AIA  Status
Claims 1-2, 4-14, 16-18 and 20 are currently presented for Examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on October 29, 2021 has been entered and considered by the examiner.
By the amendment, claims 1, 4, 13, 16-18 and 20 are amended. Claims 3, 15, 19 are cancelled. In light of the amendments made, the previous 112 and 103 rejection is withdrawn.


Specification objections
The disclosure is objected to because of the following informalities: Based on the arguments made by the applicant on 10/29/2021 it says the term “supporting dose” refers to the amount of proppant used in fracturing, however the specification do not disclose the term “amount of proppant” nor has the support to identify the term “supporting dose” is same as “amount of proppant”. Examiner request to submit the disclosure/document in order to show that the term “supporting dose” and  “amount of proppant” are used  interchangeably in the field of fracturing.



Response to Arguments
5.       Applicant's arguments filed 10/29/2021 have been fully considered. Following Applicants arguments and amendments to the Claims, the 101 rejection of the claims is still Maintained.

Applicant arguments
Claim 1 does not recite an abstract idea: See MPEP section 2106.04(a)(I) titled “Claims that are directed to improvements in computer functionality or other technology are not abstract” citing Enfish and McRO.
Here, Applicant’s specification specifically describes a problem in line 21 to line 30 on page 7, reproduced below (emphasis added).
Accordingly, according to tests in practice, the existing prediction techniques for "sweet spot region" of shale oil and gas have defects, and the prediction coincidence rate for "sweet spot region" is very low so that production demands cannot be satisfied, therefore, there is an urgent need for a feasible and highly accurate "sweet spot region" prediction technology. The present invention is proposed based on the state of the prior art, it can solve the defects and disadvantages of the prior art and can meet the production demands.
In addition, predecessors’ researches are all limited to prediction of shale oil and gas production per well and a final recovery ratio, and the prediction result differs greatly from the production of an actual well.
Further, the Applicant’s specification describes a specifically designed and claimed solution to the problem in lines 12-30 on page 8, and in lines 23-30 on page 9 to line 7 on page 10, reproduced below (emphasis added).
the method comprises: step 101: acquiring an oil and gas content influencing parameter value, an oil and gas fluidity influencing parameter value and a compressibility influencing parameter value of a shale target layer in a shale oil and gas region to be predicted, and production cost data;
step 102: determining a final produced oil equivalent corresponding to each influencing parameter value according to the oil and gas content influencing parameter value, the oil and gas fluidity influencing parameter value and the compressibility influencing parameter value, and a pre-established final produced oil equivalent prediction model;
a horizontal section length, number of fracturing sections, number of fracturing clusters and an amount of proppant used per meter of the fracturing sections of the final produced oil equivalent of the production well in the target layer of the research region; 
acquiring an average value of the final produced oil equivalent within a preset interval of an influencing parameter value according to the interval by using the normalized values of the final produced oil equivalent of the production well in the target layer of the research region, and establishing a final produced oil equivalent prediction model corresponding to each influencing parameter value. Accordingly, the application describes a problem faced by the technological field of shale oil and gas exploration and development, and also describes a solution for the problem, which eliminates the difference of the final produced oil equivalent that is caused by engineer factors, and accurate evaluation (prediction) of a geological "sweet spot region" is truly realized, thereby improving precision of prediction of a shale oil and gas sweet spot region. 
Accordingly, claim 1 recites specific limitations that solve the specific problem identified and described in Applicant’s specification. Therefore, claim 1 satisfies the patent eligibility criterion under Enfish and McRO, and the claim is not directed to an abstract idea. 

Examiner response
Applicant has not explained why the claim steps cannot perform in the human mind or with the pen and paper or with mathematical calculations. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Enfish involved claims directed towards a particular data structure being claimed (“self-referential table for a computer database”). In contrast, the present claims performs  series of mathematical calculations for predicting shale oil and gas sweet spoil region. Oil and gas content influencing parameter value, the oil and gas fluidity influencing parameter value and the compressibility influencing parameter value are no more than generally linking the use of a judicial exception to a particular technological environment or field of 
Even though the disclosed invention is described in the specification as improvement of technological field of shale oil and gas exploration and development, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself.

Applicant arguments
Claim 1 recites significantly more than an abstract idea: Further, assuming arguendo that the claim recites an abstract idea, the limitations of the claim taken as a whole recite significantly more than an abstract idea because the claim as a whole provides a specific improvement to the technological field of shale oil and gas exploration and development as described in the application and as claimed. Therefore, the claim recites significantly more than an abstract idea.
In this regard, case law and MPEP 2106.04(a)(1) clarify that “the question of whether a claim improves computer-functionality or other technology may be considered in either step of Alice/Mayo test (Step 2A or 2B)[.]”
The limitations of the claim taken as a whole recite significantly more than an abstract idea because the claim as a whole provides a specific improvement to the technological field of shale oil and gas 

Examiner response

Examiner found the claims are directed towards an improvement in the abstract idea itself not an improvement in technology. Claim is merely claiming the idea of a solution or outcome using mental steps or through generic mathematical calculations. The claims do not contain additional elements that the improvement is realized in combination with the judicial exception. Even though the disclosed invention is described in the specification as improvement of technological field of shale oil and gas exploration and development, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. The steps describe nothing more than a  basic function of mathematical calculation, and do not meaningfully limit in predicting the gas sweet spot region. It is for these reasons that Applicants’ claimed subject matter is not patent eligible.   


Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.        Claims 1-2, 4-14, 16-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-2, 4-12 are directed method or process, which falls on the one of the statutory category.

Claims: 17-18, 20 are directed to “non- transitory computer readable storage medium” that falls in one of the statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
determining a final produced oil equivalent corresponding to each influencing parameter value according to the oil and gas content influencing parameter value, the oil and gas fluidity influencing parameter value and the compressibility influencing parameter value, and a pre-established final produced oil equivalent prediction model; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas) 
predicting a final produced oil equivalent of the shale section production well in the target layer of the research region according to the oil and gas production data within a preset time period; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas) 
normalizing a horizontal section length, number of fracturing sections, number of fracturing clusters and an amount of proppant used per meter of the final produced oil equivalent of the production well in the target layer of the research region; (Under the broadest reasonable interpretation, this limitation covers Mathematical Calculation and therefore falls within the “Mathematical Concepts” grouping of abstract ideas)
acquiring an average value of the final produced oil equivalent within a preset interval of an influencing parameter value according to the interval by using the normalized values of the final produced oil equivalent of the production well in the target layer of the research region, and establishing a final  (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas).

determining an economic lower limit value of the final produced oil equivalent of the shale oil and gas region to be predicted, according to the production cost data; determining whether or not the shale oil and gas region to be predicted is a shale oil and gas sweet spot region according to the final produced oil equivalent corresponding to each influencing parameter value and the economic lower limit value of the final produced oil equivalent of the shale oil and gas region to be predicted.(Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda 
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of acquiring an oil and gas content influencing parameter value, an oil and gas fluidity influencing parameter value and a compressibility influencing parameter value of a shale target layer in a shale oil and gas region to be predicted, and production cost data and obtaining oil and gas production data of a shale section production well in a target layer of a research region, as well as an oil and gas content influencing parameter value, an oil and gas fluidity influencing parameter value and a compressibility influencing parameter value of the target layer in the research region are recited at a high level of generality (i.e., as a general means of gathering parameter 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claim 1 recites the additional elements of 
acquiring an oil and gas content influencing parameter value, an oil and gas fluidity influencing parameter value and a compressibility influencing parameter value of a shale target layer in a shale oil and gas region to be predicted, and production cost data and obtaining oil and gas production data of a shale section production well in a target layer of a research region, as well as an oil and gas content influencing parameter value, an oil and gas fluidity influencing parameter value and a compressibility influencing parameter value of the target layer in the research region are recited at a high level of generality (i.e., as a general means of gathering parameter values or data), and amounts to mere data gathering (See MPEP2106.05 (g)).  The additional elements in the claim are directed to the well‐understood, routine, and conventional activity of  i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered 


Claims 2, 14 and 18 recites wherein the oil and gas content influencing parameter includes a total organic carbon content, a maturity of organic matter, and an effective shale thickness; the oil and gas fluidity influencing parameter includes a total porosity of shale and an original formation pressure; the compressibility influencing parameter includes a clay volume content. This limitation merely reinforces the parameter value of mental process of claim 1. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.


Claim 4, 16 and 20 recites wherein predicting a final produced oil equivalent of the shale section production well in the target layer of the research region according to the oil and gas production data within a preset time period, includes: establish a monthly oil and gas production prediction model of the production well according to data of oil production equivalent of the production well in 4 months near the 180th day; determine an oil equivalent economic lower limit value of the production well according to the monthly oil and gas production prediction model and production cost data; determine a final produced 


Claims 5-12 further recites more explicit formulas and variables in relation to claim 1 which merely reinforces the conclusion of mental processes and mathematical expressions of claim 1. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 13 and 17 recites:
determining a final produced oil equivalent corresponding to each influencing parameter value according to the oil and gas content influencing parameter value, the oil and gas fluidity influencing parameter value and the compressibility influencing parameter value, and a pre-established final produced oil equivalent prediction model;
predicting a final produced oil equivalent of the shale section production well in the target layer of the research region according to the oil and gas production data within a preset time period;  
normalizing a horizontal section length, number of fracturing sections, number of fracturing clusters and an amount of proppant used per meter of the final produced oil equivalent of the production well in the target layer of the research region; 

determining an economic lower limit value of the final produced oil equivalent of the shale oil and gas region to be predicted, according to the production cost data;
determining whether or not the shale oil and gas region to be predicted is a shale oil and gas sweet spot region according to the final produced oil equivalent corresponding to each influencing parameter value and the economic lower limit value of the final produced oil equivalent of the shale oil and gas region to be predicted.

The steps cover performance of the limitations in the mind. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Normalizing steps falls under the mathematical concepts of the abstract idea because of the mathematical calculation.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of acquiring an oil and gas content influencing parameter value, an oil and gas fluidity influencing parameter value and a compressibility influencing parameter value of a shale target layer in a shale oil and gas region to be predicted, and production cost data and obtaining oil and gas production data of a shale section production well in a target layer of a research region, as well as an oil and gas content influencing parameter value, an oil and gas fluidity 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the (2019 PEG), a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the acquiring an oil and gas content influencing parameter value, an oil and gas fluidity influencing parameter value and a compressibility influencing parameter value of a shale target layer in a shale oil and gas region to be predicted, and production cost data and obtaining oil and gas production data of a shale section production well in a target layer of a research region, as well as an oil and gas content influencing parameter value, an oil and gas fluidity influencing parameter value and a compressibility influencing parameter value of the target layer in the research region are recited at a high level of generality (i.e., as a general means of gathering parameter values or data), and amounts to mere data gathering (See MPEP2106.05 (g)) and  considered to 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN105986816A LIAO et al.
Discussing the method for identifying a shale formation dessert, comprising the steps of: determining kerogen volume, gas porosity, gas saturation, and gas saturation of a shale formation according to well logging data. Total organic matter content, using the radar map analysis method to obtain the shale formation geological dessert coefficient.
“Investigation of hydraulic fracture complexity and the benefits of complexity and the benefits of maximizing or minimizing complexity in unconventional resources” , Kassim, 2017
Discussing the developed stimulation optimization parameters based on proppant mass, fracture spacing and number of clusters, and developed methods to measure optimization effectiveness and to investigate fracture complexity and its impact on well performance and economics.

7.      All claims 1-2, 4-14, 16-18 and 20 are rejected.
8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147